Case: 22-1034    Document: 21     Page: 1   Filed: 04/07/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   RICHARD L. LUFT,
                       Petitioner

                             v.

            DEPARTMENT OF THE ARMY,
                     Respondent
               ______________________

                        2022-1034
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA-0432-21-0090-I-1.
                 ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     Richard L. Luft moves for leave to proceed in forma
 pauperis and, in response to the court’s March 9, 2022 or-
 der, informs the court that he elects for transfer of this
 mixed-case to the United States District Court for the
Case: 22-1034    Document: 21      Page: 2    Filed: 04/07/2022




 2                                               LUFT   v. ARMY



 Northern District of Texas and requests a refund of the
 docketing fee that he previously submitted. *
     Upon consideration thereof,
     IT IS ORDERED THAT:
      (1) The motion to proceed in forma pauperis is
 granted. The Clerk of Court is directed to refund the filing
 fee.
      (2) Pursuant to 28 U.S.C. § 1631 and the court’s March
 9, 2022 order, this case and all transmittals are transferred
 to the United States District Court for the Northern Dis-
 trict of Texas.
                                    FOR THE COURT

 April 7, 2022                      /s/ Peter R. Marksteiner
     Date                           Peter R. Marksteiner
                                    Clerk of Court




     *  To the extent Mr. Luft indicates his desire to with-
 draw his petition for review pending before the Merit Sys-
 tems Protection Board, the court notes that he must file a
 motion at the Board seeking such relief.